Detailed Action
1.	This Office Action is in response to the Applicants’ communication filed on 03/11/2022. In virtue of this communication, claims 1-22 are currently pending in this Office Action.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
3.	 Applicant’s claim for the benefit of a prior-filed applications in ADS filed on  03/11/2022, which also claim benefit of provisional application 61/148,896, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) and 37 CFR 1.78 is acknowledged. 

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

5.	Claims 1, 11, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 18 of U.S. Patent No. 10,728,373 B2, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because from the comparison, the patent claims include many more elements and more specific, and thereby, the patent claims encompass the broader scope of the instant claims. Accordingly, allowing the broader instant claims could cause unjustified or improper timewise extension of the “right to exclude” granted by a patent and possible harassment by multiple assignees.

5.1.	Patent Claim 1 renders the instant claim limitations obvious or anticipates the instant limitations of instant claim 1 as follows:
	receiving, at a service provider system, a phone number associated with an incoming phone call (lines 8-11 of col. 11); 
determining, at the service provider system, a name associated with the phone number (lines 25-30 of col. 11); and 
sending the name associated with the phone number to a mobile phone device (lines 31-35 of col. 11).

5.2.	Instant claims 11 and 17 are system and product claims reciting the same  scopes of the respective limitations of instant claim 1. Accordingly, instant claims 11 and 17 can be compared to patent claims 10 and 18 as the instant claim 1 is compared to the patent claim 1 set forth above.

5.3	Patent Claim 1 renders the instant claim limitations obvious or anticipates the instant limitations of instant claim 18 as follows:
	receiving, at a service provider system (a remote website in lines 29-30 of col. 11), a phone number sent by a user via a mobile phone device (lines 23-30 of col. 11); 
determining, at the service provider system, information associated with the phone number (lines 34-51 of col. 11); and 
sending the information associated with the phone number to the mobile phone device (lines 42-43 of col. 11).

5.4.	The fact that the instant dependent claims are not discussed in details here is due to the following reasons: the patented dependent claims might render the dependent claims obvious; filing terminal disclaimer, TD, would overcome the obviousness type double patenting, ODP, rejection under 35 USC 101; without TD, amendment made to the claims in the future would necessitate determination again if ODP will still exist for the amended claims.

6.	Claims 1, 11, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 and 16 of U.S. Patent No. 10,051,098 B2, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because from the comparison, the patent claims include many more elements and more specific, and thereby, the patent claims encompass the broader scope of the instant claims. Accordingly, allowing the broader instant claims could cause unjustified or improper timewise extension of the “right to exclude” granted by a patent and possible harassment by multiple assignees.

6.1.	Patent Claim 1 renders the instant claim limitations obvious or anticipates the instant limitations of instant claim 1 as follows:
	receiving, at a service provider system, a phone number associated with an incoming phone call (lines 30-35 of col. 11); 
determining, at the service provider system, a name associated with the phone number (lines 54-56 of col. 11); and 
sending the name associated with the phone number to a mobile phone device (lines 62-64 of col. 11).

6.2.	Instant claims 11 and 17 are system and product claims reciting the same  scopes of the respective limitations of instant claim 1. Accordingly, instant claims 11 and 17 can be compared to patent claims 13 & 16 respectively as the instant claim 1 is compared to the patent claim 1 set forth above.

6.3	Patent Claim 1 renders the instant claim limitations obvious or anticipates the instant limitations of instant claim 18 as follows:
receiving, at a service provider system (a remote website in lines 52-53 of col. 11), a phone number sent by a user (menu selected by user in lines 36-37 of col. 11) via a mobile phone device (lines 53-56 of col. 11); 
determining, at the service provider system, information associated with the phone number (lines 54-61 of col. 11); and 
sending the information associated with the phone number to the mobile phone device (lines 62-64 of col. 11).

6.4.	The fact that the instant dependent claims are not discussed in details here is due to the following reasons: the patented dependent claims might render the dependent claims obvious; filing terminal disclaimer, TD, would overcome the obviousness type double patenting, ODP, rejection under 35 USC 101; without TD, amendment made to the claims in the future would necessitate determination again if ODP will still exist for the amended claims.

7.	Claims 1, 11, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 11 of U.S. Patent No. 9,264,867 B2, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because from the comparison, the patent claims include many more elements and more specific, and thereby, the patent claims encompass the broader scope of the instant claims. Accordingly, allowing the broader instant claims could cause unjustified or improper timewise extension of the “right to exclude” granted by a patent and possible harassment by multiple assignees.

7.1.	Patent Claim 1 renders the instant claim limitations obvious or anticipates the instant limitations of instant claim 1 as follows:
	receiving, at a service provider system, a phone number associated with an incoming phone call (lines 1-11 of col. 11); 
determining, at the service provider system, a name associated with the phone number (lines 12-13 of col. 11); and 
sending the name associated with the phone number to a mobile phone device (lines 14-15 of col. 11).

7.2.	Instant claims 11 and 17 are system and product claims reciting the same  scopes of the respective limitations of instant claim 1. Accordingly, claims 11 and 17 can be compared to patent claims 10-11 respectively as the instant claim 1 is compared to the patent claim 1 set forth above.

7.3	Patent Claim 1 renders the instant claim limitations obvious or anticipates the instant limitations of instant claim 18 as follows:
receiving, at a service provider system (a remote website in lines 12-13 of col. 11), a phone number sent by a user (option selected by user in lines 5-11 and second option in lines 18-25 of col. 11) via a mobile phone device (lines 5-28 of col. 11); 
determining, at the service provider system, information associated with the phone number (lines 27-33 of col. 11); and 
sending the information associated with the phone number to the mobile phone device (the information associated with the phone number is a name associated with the incoming number in lines 13-14 of col. 11).

7.4.	The fact that the instant dependent claims are not discussed in details here is due to the following reasons: the patented dependent claims might render the dependent claims obvious; filing terminal disclaimer, TD, would overcome the obviousness type double patenting, ODP, rejection under 35 USC 101; without TD, amendment made to the claims in the future would necessitate determination again if ODP will still exist for the amended claims.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Karves et al.  Patent No.: US 7,085,257 B1 in view of Gruchala et al. Pub. No.: US 2010/0086111 A1. 

Claim 1
Karves discloses a method (fig. 1, 2 &10-12 depict for providing a wireless terminal access to a phonebook database of a system or network to display the caller name), comprising: 
	receiving, at phonebook application at network (caller ID process in fig. 1-7 and system in fig. 1 & 10-12 or 302 in fig. 3), a phone number (210 in fig. 2 identifies phone number) associated with an incoming phone call (205 in fig. 2; 301-302 in fig. 3); 
determining, at network database (303 in fig. 3), a name associated with the phone number (206-207 in fig. 2; 303-304 in fig. 3); and 
sending the name associated with the phone number to a mobile phone device (caller ID and caller info presented or displayed in 208 in fig. 2 and 305/306 in fig. 3).
	Although Karves does not explicitly show: “a service provider system”, the claimed feature is considered obvious by the following rationales.


    PNG
    media_image1.png
    547
    617
    media_image1.png
    Greyscale

	In fact, Karves explains a network system to look up more information associated with an incoming number (network in fig. 2-3 in view of server via WWW, WAP or Server in fig. 10-12).  Hence, Karves would have rendered the claimed feature obvious. In particular, Gruchala teaches service providers (616 in fig. 6) for providing member directory, private knowledge-base and private storage (par. 0057). 
Therefore, it would have been obvious matter to one of ordinary skill in the art, at the time of this invention was made, to modify a network phonebook of Karves by providing party information for data-capable communication device as taught in Gruchala to obtain the claimed invention as specified. Such a modification would have provided further information of caller to aid the call receiver in remembering the nature of a communication in order to make a decision if an incoming call shall be answered as suggested in par. 0006 of Gruchala. 

Claim 2
Karves, in view of Gruchala, discloses the method of claim 1, wherein the phone number is associated with a picture (Karves, network phonebook includes a picture associated with a phone number in fig. 8 and thus, the combined prior art reads on the claim).

Claim 3
Karves, in view of Gruchala, discloses the method of claim 1, wherein the phone number is received at least in part via a wireless link (Karves, a network phonebook for looking up a name and information for incoming phone number in fig. 2-3 would use a wireless link in fig. 10-12; for these reasons, the combined prior art renders the claim obvious).

Claim 4
Karves, in view of Gruchala, discloses the method of claim 1, wherein the phone number is received from the mobile phone device (Karves, a wireless telephone in fig. 1 and lines 25-43 of col. 8 connecting to fig. 2-3, and therefore, the combined prior art renders the claim obvious).
Claim 5
Karves, in view of Gruchala, discloses the method of claim 1, wherein the name associated with the phone number is determined from a database having names associated with phone numbers (Karves, lines43-55 of col. 9, querying phonebook database leads to a match the caller name; for these reasons, the combined prior art meets the claim’s condition).

Claim 6
Karves, in view of Gruchala, discloses the method of claim 5, wherein the database is a caller ID database (Karves, 206 in fig. 2 and 303 in fig. 3 querying phone book database, i.e., a caller ID database; hence, the combined prior art renders the claim obvious).

Claim 7
Karves, in view of Gruchala, discloses the method of claim 1, wherein the name associated with the phone number is determined from a remote reverse phone number lookup service (Karves, a caller ID process queries to a network book database in 206 in fig. 2 and 303 in fig. 3 and remote phonebook in fig. 10-12; Gruchala, queries database to search additional information in fig. 7-12; for these reasons, the combined prior art renders the claim obvious).



Claim 8
Karves, in view of Gruchala, discloses the method of claim 1, comprising sending a type of an entity associated with the phone number to the mobile phone device (Gruchala, 718 & 720 in 710 of fig. 7, par. 0063 explains access to stored information relating to a specific telephone number or address, name, nickname, specific biography, business or location information; and see name 716 for title in par. 0058;  herein, a type of an entity could be reasonably interpreted as business or specific biography, and thus, the combined prior art renders the claim obvious).

Claim 9
Karves, in view of Gruchala, discloses the method of claim 1, wherein the name is determined and sent to the mobile phone device in response to prior receipt of a user selection from a menu of the mobile phone device (Gruchala, a user interface in 710 of fig. 7, 716 in par. 0058, a name can be family name, title, business or organization name explained in par. 0058 are link themselves to be selected for searching explained in par. 0062; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale F).

Claim 10
Karves, in view of Gruchala, discloses the method of claim 1, comprising determining additional information associated with the phone number, the additional information including an address (Gruchala, user interfaces in 710 of fig. 7 such as telephone number 714, name 716 and further information 718 could be themselves selectable links in par. 0062 to obtain further information explained in par. 0063; therefore, the combined prior art renders the claim obvious).

Claims 11-16
	Claims 11-16 are system claims corresponding to method claims 1-6. All of the limitations in claims 11-16 are found reciting the system [hardware and software] for the same scopes of the respective limitations of claims 1-6. Accordingly, claims 11-16 are considered obvious by the same rationales applied in the claim rejections of claims 1-6 respectively set forth above. Additionally, Karves discloses a system (caller ID processing system in fig. 1 & 10-12) comprising: a processor (a wireless terminal or a server, gateway or PBX and telephony system such as PSTN in fig. 1 & 10-12 would include at least a typical processor); and logic integrated with the processor (a phone application, UI programs in fig. 2-3), executed by the processor integrated with and executable by the processor (user terminal in fig. 1 & 10-12 for executing UI programs or phonebook application to perform the steps in the flow chart of fig. 2-3), to cause the processor (performing flowchart in fig. 2-3).

Claim 17
	Claim 17 is a product claim corresponding to method claim 1. All of the limitations in claim 17 are found reciting the same scopes of the respective limitations of claim 1. Accordingly, claim 17 is rejected by the same rationale applied in the rejection of claim 1 set forth above.

Claim 18
Karves discloses a method (fig. 1, 2 &10-12 depict for providing a wireless terminal access to a phonebook database of a system or network to display the caller name), comprising: 
	receiving, at phonebook application at network (caller ID process in fig. 1-7 and system in fig. 1 & 10-12 or 302 in fig. 3), a phone number (210 in fig. 2 identifies phone number) via a mobile phone device (205 in fig. 2; 301-302 in fig. 3; see user terminal in fig. 1); 
determining, at network database (303 in fig. 3), information associated with the phone number (206-207 in fig. 2; 303-304 in fig. 3); and 
sending the information associated with the phone number to the mobile phone device (caller ID and caller info presented or displayed in 208 in fig. 2 and 305/306 in fig. 3).
	Although Karves does not explicitly show: “a service provider system and a phone number sent by a user via a mobile phone device”, the claim limitations are considered obvious by the following rationales.
	Firstly, to consider the obviousness of the claimed feature “a service provider system”, recall that a phonebook application in system of fig. 1-3 in Karves would have used a network such as WLAN to search information associated with a phone number (lines 17-56 of col. 9). What’s more, Karves explains a network system to look up more information associated with an incoming number (network in fig. 2-3 in view of server via WWW, WAP or Server in fig. 10-12).  Hence, Karves would have rendered the claimed feature obvious. In particular, Gruchala teaches service providers (616 in fig. 6) for providing member directory, private knowledge-base and private storage (par. 0057). 
	Secondly, to consider the obviousness of the claim limitation “a phone number sent by a user via a mobile phone device”, recall that Karves describes that a user can select setting in a UI program in a user terminal such that for incoming and outgoing calls, a phonebook application includes (i) sending search queries only to the location database, (ii) sending search queries to the remote network phonebook database (lines 30-42 of col. 9 and fig. 2). In particular, Gruchala teaches a user interface in 710 of fig. 7 including name 716, more information 718 and more 720 themselves for linking (par. 0062) to search for more information such as name, nick name, specific biographical , contact history explained in par. 0063 (see name in par. 0058).
Therefore, it would have been obvious matter to one of ordinary skill in the art, at the time of this invention was made, to modify a network phonebook of Karves by providing party information for data-capable communication device as taught in Gruchala to obtain the claimed invention as specified. Such a modification would have provided further information of caller to aid the call receiver in remembering the nature of a communication in order to make a decision if an incoming call shall be answered as suggested in par. 0006 of Gruchala. 

Claim 19
Karves, in view of Gruchala, discloses the method of Claim 18, wherein the information associated with the phone number is obtained from a database (Karves, caller ID information or caller information associated with the incoming number in 208 fig. 2 and 305 & 306 in fig. 3 are obtained the local phonebook database or the remote phonebook database; see fig. 10-12 and lines 30-42 of col. 9; accordingly, the combined prior art renders the claim obvious).

Claim 20
Karves, in view of Gruchala, discloses the method of Claim 18, wherein the information associated with the phone number includes an address (Gruchala, fig. 7, 714, 716, 718 in par. 0062 and par. 0058 describes a name or business or organization associated with the number or address associated with; and thus, the combined prior art renders the claim obvious).

Claim 21
Karves, in view of Gruchala, discloses the method of Claim 18, wherein the information associated with the phone number includes an entity type (Gruchala, 718 & 720 in 710 of fig. 7, par. 0063 explains access to stored information relating to a specific telephone number or address, name, nickname, specific biography, business or location information; and see name 716 for title in par. 0058;  herein, a type of an entity could be reasonably interpreted as business or specific biography, and thus, the combined prior art renders the claim obvious).

Claim 22
Karves, in view of Gruchala, discloses the method of Claim 18, wherein the phone number is sent in response to the user selecting an option to perform a phone number search (Gruchala, a user interface in 710 of fig. 7, 716 in par. 0058, a name can be family name, title, business or organization name explained in par. 0058 are link themselves to be selected for searching explained in par. 0062), wherein the option is provided to the user by the mobile phone device (Gruchala, 714, 716, 718 in fig. 7 are options for user to search name, address or further information explained in par. 0062-0063; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale F).

Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN HTUN whose telephone number is (571)270-3190. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643